DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner recognizes that all objections and 112 rejections previously stated for the original specification and claims are overcome by the amendments made by the applicant unless stated otherwise below. 

Response to Arguments
Applicant's argument filed on 06/11/2021 concerning claim interpretation on Page 9 has been fully considered and is persuasive. 
Applicant's argument concerning prior art pages 9-11 filed on 06/11/2021 have been fully considered but they are not persuasive. 
The applicant(s) present an argument regarding the rejections for claims 1 under 35 U.S.C. § 102(a)(1) anticipated by Zouzal in the Remarks of 6/11/2021, pages 9-11. The applicant argues that Zouzal does not disclose a first hardware processor configured to restrict a reclining angle of the reclinable seat to less than a predetermined angle set as a reclining angle at the time of the reclinable seat being used as the bedding, at least while the accommodation vehicle is moving in Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 3 Lines 28-36; Col. 4 Line 20-31; and Col. 4 Lines 29-31. The examiner points out that the above citations of Zouzal disclose what is claimed under its broadest reasonable interpretation. Abstract; Col. 2 Line 60 - Col. 3 Line 3; at least while the accommodation vehicle is moving” does not limit the claim to occur only while the vehicle is moving.
Therefore, the examiner maintains the applicability of the reference(s) for the reasons above. 

Claim Objections
Claim 1 is objected to because of the following informalities: "the time" in Line 6 should be changed to --a time--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zouzal et al. (US 9896002, hereinafter Zouzal).
Regarding claim 1, Zouzal discloses:
An accommodation vehicle management apparatus configured to manage an accommodation vehicle including a reclinable seat in which a passenger sits (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), the reclinable seat being usable as bedding on which the passenger lies, and the accommodation vehicle being movable (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a reclined seat can be used as bedding), the accommodation vehicle management apparatus comprising:
a first hardware processor (Col. 3 Lines 28-36) configured to restrict a reclining angle of the 
reclinable seat to less than a predetermined angle set as a reclining angle at the time of the reclinable seat being used as the bedding (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a seat that is pivotally adjusted to either a an upright or reclined, i.e. being able to be used as bedding, by an actuator), at least while the accommodation vehicle is moving (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to recline only while the vehicle is moving).
Regarding claim 2, Zouzal discloses all of the limitations of claim 1. Additionally, Zouzal discloses:
wherein the first hardware processor (Col. 3 Lines 28-36) is further configured to determine whether the accommodation vehicle has been parked in a parking area for staying, and 
release a restriction of the reclining angle of the reclinable seat (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31), in a case where it is determined that the accommodation vehicle has been parked for staying (Col. 4 Lines 29-31).
Regarding claim 3, Zouzal discloses all of the limitations of claim 2. Additionally, Zouzal discloses:

set the reclining angle of the reclinable seat to the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding, in a case where the passenger stays in the accommodation vehicle having been parked in the parking area for staying before the accommodation vehicle moves (Abstract; Col. 2 Line 60 - Col. 3 Line 3; Col. 4 Line 20-31, i.e. a controller adjusting the front seat to the accommodation position includes setting the angle to a predetermined accommodation position angle), and
restrict the reclining angle of the reclinable seat to less than the predetermined angle set as the reclining angle at a time of the reclinable seat being used as the bedding in a case where the passenger stays in the accommodation vehicle after the accommodation vehicle moves (Col. 4 Lines 29-31, i.e. allowing the seat to recline only while the vehicle is not moving is restricting the seat to not recline or stay upright only after the vehicle is moving) 
Regarding claims 6 and 7, the claim(s) recite analogous limitations to claim(s) 1 above, and therefore are rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal, in view of Hancock (US 9091559).
Zouzal teaches the accommodation vehicle management apparatus of claim 1. Zouzal
does not teach:

   receive information including boarding and alighting location information, from a user terminal that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power, 
   select a parking area for staying from the received information, and
   create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, wherein the operation plan includes the usage plan that disables use of the engine during a previously determined period of time.
	However, in the same field of endeavor, Hancock teaches managing energy capacity in an electric vehicle based on a driver profile (Abstract) and more specifically:
further comprising a second hardware processor (Abstract; Fig. 1 Element 120; Col. 5 Lines 
34-38) configured to:
   receive information including boarding and alighting location information, from a user 
terminal (Abstract; Col. 8 Lines 4 - 7 i.e. a travel plan presented to a user on a display device for confirmation is receiving information from a user terminal) that is usable by the passenger to use the accommodation vehicle (Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes boarding and alighting location information) which further includes an engine configured to generate electric power (Abstract; Col. 5 Line 65-End, i.e. a hybrid vehicle has an engine configured to generate electric power), 
select a parking area for staying from the received information (Abstract; Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), and

accordance with a facility of a selected parking area for staying (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11), wherein the operation plan includes the usage plan that disables use of the engine during a previously determined period of time (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11, i.e. a garaging plan includes the disablement of the engine for the specified time).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal to incorporate the limitations of further comprising a second hardware processor configured to:
receive information including boarding and alighting location information, from a user 
terminal  that is usable by the passenger to use the accommodation vehicle which further includes an engine configured to generate electric power,
select a parking area for staying from the received information, and
create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, wherein the operation plan includes the usage plan that disables use of the engine during a previously determined period of time, as taught by Hancock. Doing so would give drivers more confidence in their ability to manage power and/or fuel usage on longer trips that might require recharging/refueling, as recognized by Hancock Col. 1 Lines 34-62).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zouzal in view of Hancock, and further in view of Hanawa et al. (WO 2006077638, hereinafter Hanawa; the citations being based on the attached translation).
Zouzal teaches the apparatus of claim 1. Zouzal does not teach:
a third hardware processor configured to: 

select a parking area for staying from the received information, 
create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, 
select the accommodation vehicle usable along the operation plan, 
calculate a charge in accordance with the operation plan, and 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, and
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal.
	However, in the same field of endeavor, Hancock teaches managing energy capacity in an electric vehicle based on a driver profile (Abstract) and more specifically:
	a third hardware processor (Fig. 1 Element 120; Col. 5 Lines 34-38) configured to: 
receive information including boarding and alighting location information, from a user terminal that is usable by the passenger for use of the accommodation vehicle (Abstract; Figure 6; Col. 11 Line 59 - Col. 12 Line 11), 
select a parking area for staying from the received information Col. 12 Lines 11-33, i.e. the waypoint for the garaging plan required to charge the vehicle before continuing on the travel plan is a parking area for staying), 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zouzal to incorporate a third hardware processor configured to: receive information including boarding and alighting location information, from a user terminal that is usable by the passenger for use of the accommodation vehicle, select a parking area for staying from the received information, create an operation plan including a usage plan of at least one of electric power and fuel in accordance with a facility of a selected parking area for staying, …, as taught by Hancock. Doing so would give drivers more confidence in their ability to manage power and/or fuel usage on longer trips that might require recharging/refueling, as recognized by Hancock Col. 1 Lines 34-62).
	Zouzal in view of Hancock does not teach … select the accommodation vehicle usable along the operation plan, 
calculate a charge in accordance with the operation plan, and 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, and
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal.

calculate a charge in accordance with the operation plan (Abstract; Paragraphs [0010] and [0012]), and 
transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal (Abstract; Paragraphs [0010] and [0012]),
determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan (Abstract; Paragraphs [0013], [0014], [0080], [0081], and [0083], i.e. offering a user a discounted price to select a different alighting location in a port or location that has low occupancy rates compared to an initial preferred high occupancy area, potentially near a station or preferred destination, where parking may not be possible due to said occupancy is determining the charge differently between in a case where the accommodation vehicle is “parked before moving to an alighting location,” i.e. the parking and alighting location are not the same, and in a case where the accommodation vehicle is “parked after moving to an alighting location,” i.e. the parking and the alighting location are the same), the alighting location being included in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zouzal in view of Hancock to incorporate … select the accommodation vehicle usable along the operation plan, calculate a charge in accordance with the operation plan, and transmit vehicle information regarding a selected accommodation vehicle and charge information regarding the calculated charge, to the user terminal, determine the charge differently between in a case where the accommodation vehicle is parked before moving to an alighting location according to the operation plan and in a case where the accommodation vehicle is parked after moving to an alighting location according to the operation plan, the alighting location being included in alighting location information included in the boarding and alighting location information received from the user terminal, as taught by Hanawa. Doing so would incentivize users to park in less crowded areas by offering discounts, as taught by Hanawa (Paragraph [0081 and 0083]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL TYLER REICH whose telephone number is (571)272-5286.  The examiner can normally be reached on generally Monday to Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.T.R./Examiner, Art Unit 3663                    
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/26/2021